Citation Nr: 1040603	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
June 18, 2009.

2.	Entitlement to an increased disability rating in excess of 50 
percent for PTSD, from June 18, 2009, to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1952 to July 1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 rating decision of the Department of 
Veterans Affairs Regional Offices (RO) in Atlanta, Georgia.  

In February 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran disagreed with the 30 percent evaluation assigned for 
PTSD, and during the course of the appeal, the evaluation was 
increased to 50 percent, effective June 18, 2009.  However, as 
that grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Prior to June 18, 2009, the Veteran's PTSD was productive of 
depressed mood, anxiety, irritability and chronic sleep 
impairment, all resulting in mild to moderate impairment; 
objectively, the Veteran had clear and coherent speech, good 
insight and judgment, no memory impairment, and the ability to 
maintain basic hygiene.

2.	Since June 18, 2009, the Veteran's PTSD was not manifested by 
social impairment, and there were no symptoms of suicidal 
ideation, hallucination, impaired impulse control, neglect of 
personal hygiene, or illogical thought process.


CONCLUSION OF LAW

1.	The criteria for a disability rating higher than 30 percent 
for PTSD prior to June 18, 2009, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2010).

2.	The criteria for a disability rating higher than 50 percent 
for PTSD since June 18, 2009, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the duty to notify was, for the most part, satisfied by 
notice letters sent to the Veteran in July 2003 and September 
2005.  These letters informed him of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  Although none 
of these letters addressed the process by which effective dates 
are assigned, since an increased rating is being denied herein, 
any question as to the appropriate effective date (if an 
increased rating was granted) is moot, and there can be no 
failure to notify prejudice to the Veteran.  Dingess/Hartman, 19 
Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with VA examinations.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.


Increased Rating

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for his service-connected PTSD.  For 
historical purposes, the Veteran was granted service connection 
for PTSD in a December 2000 rating decision.  A 10 percent 
disability rating was assigned, effective as of May 30, 2000.  VA 
received the Veteran's claim for an increased disability rating 
in July 2003, and the RO subsequently increased the Veteran's 
disability rating to 30 percent in a May 2004 rating decision, 
effective as of July 18, 2003.  The Veteran timely appealed this 
decision to the Board contending that he was entitled to a 
disability rating in excess of 30 percent.  In February 2009, the 
Board remanded this matter for a new VA examination and to obtain 
current treatment records.  Subsequently, in July 2010 the 
Appeals Management Center (AMC) issued a rating decision 
increasing the Veteran's disability rating to 50 percent, 
effective June 18, 2009.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130 (2010).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to the General Rating Formula, a 30 percent disability 
rating requires occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions and recent events).  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id. 

A 100 percent disability evaluation requires total occupational 
and social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for names 
of close relatives, own occupation or name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating 
agencies are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  See 38 C.F.R. § 4.130 
(2009).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

Evaluation prior to June 18, 2009

According to the relevant evidence of record, in July 2003 the 
Veteran reported nightmares, flashbacks, night sweats, and 
depression.  The Veteran stated his nightmares were vivid and had 
difficulty sleeping.  The Veteran was "oriented times [three] 
without homicidal or suicidal ideation."  See VA treatment 
record, dated July 2003.  GAF scores of 45 were indicated in July 
and August 2003.  Similar findings were made in September 2003.  

The Veteran underwent a VA psychiatric examination in April 2004 
where he reported having frequent flashbacks and intrusive 
thoughts about his time station in Korea from 1952 to 1953.  The 
Veteran stated that he was irritable, "snappy" and does not 
sleep well at night.  He has no energy and has lost interest in 
"doing things."  The examiner noted that the Veteran appeared 
to be depressed during the examination but was cooperative and 
anxious.  The Veteran's speech was goal directed and coherent, he 
was alert and oriented to all three spheres.  The examiner 
reported that the Veteran was "able to establish and maintain 
effective work and social relationship[s].  He is retired and 
says he has no problems getting along with anyone."  The 
examiner also noted the Veteran's judgment and insight was fair 
and that he denied having any suicidal ideation.  The Veteran was 
diagnosed with PTSD and GAF score of 55.  See VA examination, 
dated April 2004.

VA treatment records from September 2004 to September 2005 
indicate no change in symptoms and diagnosis from the Veteran's 
treatment in July 2003.  The treatment records indicate the 
Veteran is alert, oriented times three, and without homicidal or 
suicidal ideation.  In addition, he continued to report 
flashbacks and nightmares of his military experience.  See VA 
treatment records, dated September 2004 to September 2005.

In September 2006, the Veteran's GAF score was 55 with continued 
difficulty sleeping.  In December 2006, the Veteran stated his 
medications provided minimal relief and he has experienced 
continued "nightmares, [flashbacks], night sweats, startle 
reaction, anxiety, and depression occur[ing] [two to three] times 
weekly. The Veteran was alert, oriented times three, and without 
homicidal or suicidal ideation.  In March 2007, the Veteran had a 
GAF score of 55.  He had good eye contact, was able to relate, 
speech was coherent, had good judgment and insight, but his mood 
was anxious.  There was no reported homicidal or suicidal 
ideation.  The veteran expressed distress related to a recent 
cataract surgery.  He also reported stress regarding his wife's 
medical condition.  In June 2007, the Veteran again reported his 
symptoms were ongoing with minimal relief from the medications he 
was prescribed.  The Veteran was oriented times three, dysphoric 
mood, intermittently tearful, unremarkable speech quality, speech 
process was goal oriented, coherent, and judgment and insight 
were fair.  The Veteran did not have homicidal or suicidal 
ideation.  The GAF score was measured at 51.  VA treatment 
records dated October 2007 note the same symptoms reported in 
June 2007 but the Veteran's GAF score dropped to 48.  In January 
2008 and April 2008, the Veteran's GAF score was 51 with no 
change in symptoms as previously reported.  In October 2008, the 
Veteran's GAF score was 52.  The Veteran was well groomed, some 
irritability, spontaneous speech and goal directed, there was no 
evidence of psychotic symptoms.  In February and May 2009, the 
Veteran's GAF score was 51 as the Veteran reported continued 
difficulty coping with his symptoms.  See VA treatment records, 
dated September 2006 to May 2009.

After carefully reviewing the evidence of the record, the Board 
finds that the overall evidence supports the grant of a 30 
percent disability rating, but no higher, for service connected 
PTSD prior to June 18, 2009.

The medical evidence does not demonstrate flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks), impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  He has been consistently 
described as being oriented to person, place and time.

He maintains his personal hygiene as well as other basic 
activities of daily living.  It has been noted that the Veteran 
maintains a good relationship with wife and family.  The VA 
examination further noted the Veteran was able to establish and 
maintain relationships.  

Moreover, the Veteran did not express any suicidal or homicidal 
ideation. Clearly, he was not in persistent danger of hurting 
himself or anyone else. His memory, insight and judgment have 
been normal. There have been no reports of hallucination or 
delusions.
 
While the Board acknowledges that the Veteran had GAF scores 
ranging from 45 to 55 during the rating period, such GAF scores 
have not been shown to be solely based on the service connected 
disability at issue; the Board notes that the Veteran is also 
impaired by his nonservice-connected disorders.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-
IV)).

A GAF score is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 
However, the Board also points out that the clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of only the Veteran's service connected PTSD.  
See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out 
that VA treatment notes within the record consistently indicate 
that the Veteran's symptoms were productive of no more than 
moderate impairment due to his PTSD. There is no justification 
for increasing the rating for the Veteran's PTSD in excess of 30 
percent on the basis of his GAF score.  See 38 C.F.R. § 4.7.

Based on the evidence of record, the Board finds that  the 
Veteran's PTSD symptomotology more nearly approximates his 
current 30 percent rating, rather than a 50 percent rating, prior 
to June 18, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable. 

Evaluation since June 18, 2009

In June 2009, the Veteran underwent another VA examination where 
his symptoms included sleep disturbance, recurrent and intrusive 
distressing recollection of his combat experience.  The Veteran 
was casually dressed for the examination, had unremarkable 
psychomotor activity, unremarkable speech, was cooperative, 
friendly, relaxed and attentive.  He had appropriate affect, with 
euthymic mood.  He had attention to person and place but not to 
time.  The Veteran's thought process was unremarkable with no 
delusions.  However, the Veteran described flashes by him in the 
periphery of his vision and experienced auditory hallucinations.  
The Veteran was able to understand the outcome of behavior and 
had no inappropriate behavior.  The Veteran did not have 
homicidal or suicidal ideation and had good impulse control.  He 
was able to maintain minimum personal hygiene.  The Veteran's 
memory was mildly impaired.  Although the Veteran and his wife 
maintain a good relationship, she reported he was "snappy" 
towards her and other people.  His GAF score was 55.  See VA 
psychiatric examination, dated June 2009.

The Veteran was treated for his PTSD symptoms in September 2009 
where he had good eye contact, was oriented, mood was dysphoric, 
congruent affect, speech quality was unremarkable, speech process 
was goal oriented, and had good judgment and insight.  The 
Veteran denied suicidal and homicidal ideation.  The  Veteran 
reported he was worried about his finances and his wife's health.  
The Veteran's GAF score was 55.  See VA treatment record, dated 
September 2009. 

In February 2010, June 2010 and July 2010, the Veteran was 
treated for his PTSD at the VA medical center.  The symptoms of 
his PTSD and GAF remained unchanged (from September 2009). 

Here, the preponderance of the evidence demonstrates that the 
Veteran's PTSD disability picture more nearly approximates the 
criteria required for the currently assigned 50 percent rating 
and that a higher rating of 70 percent is not warranted at any 
time since June 18, 2009.  38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contention that his PTSD 
warrants a higher rating.  However, the Board finds that the VA 
treatment records and the VA examination do not support the 
Veteran's contention.  These medical records do not show problems 
akin to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.

The Board acknowledges that the June 2009 VA examination reflects 
that the Veteran's psychiatric symptoms had increased and the 
evidence received since reflects symptomatology indicative of a 
50 percent evaluation under the code.  He had mild impairment of 
memory, auditory hallucinations, and increased psychological 
distress.  While the Veteran's symptoms might have increased, the 
record does not suggest that this increase presents a disability 
picture that is consistent with the criteria required for a 70 
percent rating.  As discussed above, the evidence did not show 
the criteria for a 70 percent rating are present as the Veteran 
did not have suicidal ideation; obsessive/ritualistic behavior; 
episodes of violence; or panic attacks.  His speech was 
spontaneous, clear, and coherent; he had good impulse control; no 
episodes of violence; and was able to maintain personal hygiene.  
Additionally, the June 2009 VA examiner noted the Veteran's 
"decline in functional status appears related to 
medical/physical problems rather than to his residual PTSD 
symptoms."  See VA psychiatric examination, dated June 2009.

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's PTSD symptoms are consistent with the criteria required 
for a 70 percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the criteria 
for the 50 percent rating.  The Veteran's claim of entitlement to 
an initial disability rating in excess of 50 percent for his 
service connected PTSD since June 18, 2009, must be denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran has not 
identified any factors which may be considered to be exceptional 
or unusual with respect to the service connected PTSD.

The record does not show that the Veteran has required frequent 
hospitalizations for his service connected disability.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria. As to the effects his PTSD has on his employment, as 
noted in the June 2009 VA examination that the Veteran was 
employed until he retired in March 1995, due to eligibility of 
age or duration of work.

In short, the evidence does not support the proposition that the 
Veteran's PTSD presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).









ORDER

Entitlement to an increased disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to June 
18, 2009, is denied.

Entitlement to an increased disability rating in excess of 50 
percent for PTSD, from June 18, 2009, to the present, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


